Matter of Aaron B. (2015 NY Slip Op 07495)





Matter of Aaron B.


2015 NY Slip Op 07495


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
THOMAS A. DICKERSON
JEFFREY A. COHEN, JJ.


2014-06862
2014-06863
 (Docket Nos. D-26359-13, D-26360-13)

[*1]In the Matter of Aaron B. (Anonymous), appellant.


Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and John A. Newbery of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Victoria Scalzo of counsel), for respondent.

DECISION & ORDER
Appeals from two orders of disposition of the Family Court, Kings County (Terrence McElrath, J.), both dated June 25, 2014. The orders of disposition, upon the admissions of Aaron B., adjudicated Aaron B. a juvenile delinquent and, inter alia, placed him on probation.
ORDERED that the orders of disposition are affirmed, without costs or disbursements.
The Family Court has broad discretion in determining the proper disposition in a juvenile delinquency proceeding (see Family Ct Act § 141; Matter of Tyriwali B., 106 AD3d 1082, 1082-1083; Matter of Jesus S., 104 AD3d 694, 695), and its determination is accorded great deference (see Matter of Donovan E., 92 AD3d 881, 882). Here, contrary to the appellant's contention, the Family Court providently exercised its discretion in adjudicating him a juvenile delinquent and, inter alia, placing him on probation instead of directing adjournments in contemplation of dismissal (see Family Ct Act § 315.3; Matter of Tyriwali B., 106 AD3d at 1082-1083; Matter of Jesus S., 104 AD3d at 695). The appellant was not entitled to adjournments in contemplation of dismissal merely because the conduct with which he was charged led to his first encounter with the law, or in light of the other mitigating circumstances that he cites (see Matter of Tyriwali B., 106 AD3d at 1082-1083; cf. Matter of Narvanda S., 109 AD3d 710). The dispositions were appropriate in light of, among other factors, the seriousness of the offenses and the recommendation made in the probation report (see Matter of Tyriwali B., 106 AD3d at 1082-1083; Matter of Jesus S., 104 AD3d at 695).
RIVERA, J.P., BALKIN, DICKERSON and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court